141 F.3d 1171
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES OF AMERICA, Appellee,v.Wendell JETER, Appellant.
No. 97-3589.
United States Court of Appeals, Eighth Circuit.
Submitted:  Feb. 3, 1998Filed:  March 23, 1998

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Wendell Jeter pleaded guilty to fraudulently concealing two promissory notes in his Chapter 7 bankruptcy petition, in violation of 18 U.S.C. § 152.  The district court1 imposed a 12-month-and-1-day term of imprisonment and a two-year supervised release term.  Jeter challenges his sentence, arguing that the district court erred in its determination of loss based on the value of the notes.  Jeter contends that the notes were valueless because the maker was insolvent.


2
Under the sentencing guidelines the amount of the loss should be measured by fair market value.  U.S.S.G. § 2B1.1.  Although the district court focused on the face value of the notes in determining loss, we conclude after a review of the record as a whole that any error was harmless because there was evidence to support the loss level used in sentencing and, if the next lower loss level had been used, it would have resulted in the same base offense level.  See U.S.S.G. § 2F1.1.


3
Accordingly, we affirm.



1
 The Honorable Ortrie D. Smith, United States District Judge for the Western District of Missouri